Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
The following is a Final Office Action. 

In response to Examiner's communication of 9/24/2021, Claims 1-2, 4-6, 8-9, 11-12, 15-16, and 18-19 have been amended. Claims 3, 7, 10, 14, 17, and 21 have been cancelled. Claims 22-27 have been newly added by Applicant on 1/25/2022.

Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-20 and 22-27 are now pending in this application. 



Response to Amendment
Applicant's amendments to claims 1-2, 4-6, 8-9, 11-12, 15-16, and 18-19 are sufficient to overcome the 35 USC 112(b) rejections set forth in the previous action. However, Applicant’s amendments necessitate new grounds of rejection.

Applicant's amendments to claims 1-2, 4-6, 8-9, 11-12, 15-16, and 18-19 are not sufficient to overcome the 35 USC 101 rejections set forth in the previous action.

Applicant's amendments to claims 1-2, 4-6, 8-9, 11-12, 15-16, and 18-19 are not sufficient to overcome the prior art rejections set forth in the previous action.

Response to Arguments - 35 USC § 101
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. Therefore, the rejections are maintained. 

Applicant submits, “… Without addressing the propriety of the rejection and in order to expedite prosecution, Claims 1-2, 4-6, 8-9, 11-12, 15-16, and 18-19 have been amended as noted above.....” The Examiner respectfully disagrees.

While Applicant’s amendments further prosecution, the amendments are not enough to overcome the previous rejection. The recitation of “machine learning” is an “additional element” recited at a high level of generality used as a tool to implement the abstract idea with a generic computer component, however generically reciting an additional element of “machine learning” at a high level of generality used as a tool to implementing the abstract idea with a generic computer component does not integrate the identified abstract idea into a practical application under Step 2A Prong 2. 






Response to Arguments – Prior Art
Applicant’s arguments with respect to the rejections have been fully considered, but they are not persuasive. However, Applicant’s arguments are moot in light of new grounds rejection necessitated by Applicant’s amendments.






Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22, 24, 26, are rejected under is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant(s) regard as their invention.  

Claim 22, 24, 26 recites “...the set of delivery dates associated with the other shipping dates....”, It is unclear to when “the other shipping dates” refers. Further, “the other shipping dates” lacks antecedent basis. For examination purposes, the limitation will be interpreted under broadest reasonable interpretation.  Appropriate correction is required.










Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-20 and 22-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim 1 (similarly 8 and 15) recite, “A ... method comprising: 
receiving, a request to obtain a set of items, to be delivered to a recipient, wherein the set of items are associated with a shipping entity, and wherein the request indicates a location associated with the recipient for delivery of the set of items; 
obtaining, a set of transit tables of a delivery carrier, wherein the set of transit tables specify transit times from a set of shipping locations to the location associated with the recipient; 
identifying a set of performance metrics associated with the set of shipping locations, wherein the set of performance metrics correspond to an accuracy of the set of shipping locations in delivering items associated with previous requests within promised delivery dates; 
using a trained ... algorithm to determine shipping dates for the set of shipping locations, wherein the shipping dates correspond to a date in which the set of items are to arrive at the location associated with the recipient, and wherein the trained machine learning algorithm uses the transit times, the set of performance metrics, and historical order data for the location associated with the recipient as input to determine the shipping dates;
providing, a set of delivery orders and the shipping dates to cause the set of shipping locations to fulfill the request in accordance with the shipping dates, wherein fulfillment of the request in accordance with the shipping dates causes the delivery carrier to consolidate the set of items for the delivery to the location associated with the recipient; and
generating an updated set of performance metrics and updated historical order data, wherein the updated set of performance metrics and the updated historical order data are generated based on the fulfillment of the request in accordance with the shipping dates, and wherein the updated set of performance metrics and the updated historical order data are used by the trained ... algorithm to determine new shipping dates in response to new requests.”

Analyzing under Step 2A, Prong 1:
The limitations regarding, …receiving, a request to obtain a set of items, to be delivered to a recipient, wherein the set of items are associated with a shipping entity, and wherein the request indicates a location associated with the recipient for delivery of the set of items;  obtaining, a set of transit tables of a delivery carrier, wherein the set of transit tables specify transit times from a set of shipping locations to the location associated with the recipient;  identifying a set of performance metrics associated with the set of shipping locations, wherein the set of performance metrics correspond to an accuracy of the set of shipping locations in delivering items associated with previous requests within promised delivery dates; using a trained ... algorithm to determine shipping dates for the set of shipping locations, wherein the shipping dates correspond to a date in which the set of items are to arrive at the location associated with the recipient, and wherein the trained machine learning algorithm uses the transit times, the set of performance metrics, and historical order data for the location associated with the recipient as input to determine the shipping dates; providing, a set of delivery orders and the shipping dates to cause the set of shipping locations to fulfill the request in accordance with the shipping dates, wherein fulfillment of the request in accordance with the shipping dates causes the delivery carrier to consolidate the set of items for the delivery to the location associated with the recipient; and generating an updated set of performance metrics and updated historical order data, wherein the updated set of performance metrics and the updated historical order data are generated based on the fulfillment of the request in accordance with the shipping dates, and wherein the updated set of performance metrics and the updated historical order data are used by the trained ... algorithm to determine new shipping dates in response to new requests..., under the broadest reasonable interpretation, can include a human using their mind and using pen and paper to, ...receiving, a request to obtain a set of items, to be delivered to a recipient, wherein the set of items are associated with a shipping entity, and wherein the request indicates a location associated with the recipient for delivery of the set of items;  obtaining, a set of transit tables of a delivery carrier, wherein the set of transit tables specify transit times from a set of shipping locations to the location associated with the recipient;  identifying a set of performance metrics associated with the set of shipping locations, wherein the set of performance metrics correspond to an accuracy of the set of shipping locations in delivering items associated with previous requests within promised delivery dates; using a trained ... algorithm to determine shipping dates for the set of shipping locations, wherein the shipping dates correspond to a date in which the set of items are to arrive at the location associated with the recipient, and wherein the trained machine learning algorithm uses the transit times, the set of performance metrics, and historical order data for the location associated with the recipient as input to determine the shipping dates; providing, a set of delivery orders and the shipping dates to cause the set of shipping locations to fulfill the request in accordance with the shipping dates, wherein fulfillment of the request in accordance with the shipping dates causes the delivery carrier to consolidate the set of items for the delivery to the location associated with the recipient; and generating an updated set of performance metrics and updated historical order data, wherein the updated set of performance metrics and the updated historical order data are generated based on the fulfillment of the request in accordance with the shipping dates, and wherein the updated set of performance metrics and the updated historical order data are used by the trained ... algorithm to determine new shipping dates in response to new requests.....; therefore, the claims are directed to a mental process. 

Further, ...receiving, a request to obtain a set of items, to be delivered to a recipient, wherein the set of items are associated with a shipping entity, and wherein the request indicates a location associated with the recipient for delivery of the set of items;  obtaining, a set of transit tables of a delivery carrier, wherein the set of transit tables specify transit times from a set of shipping locations to the location associated with the recipient;  identifying a set of performance metrics associated with the set of shipping locations, wherein the set of performance metrics correspond to an accuracy of the set of shipping locations in delivering items associated with previous requests within promised delivery dates; using a trained ... algorithm to determine shipping dates for the set of shipping locations, wherein the shipping dates correspond to a date in which the set of items are to arrive at the location associated with the recipient, and wherein the trained machine learning algorithm uses the transit times, the set of performance metrics, and historical order data for the location associated with the recipient as input to determine the shipping dates; providing, a set of delivery orders and the shipping dates to cause the set of shipping locations to fulfill the request in accordance with the shipping dates, wherein fulfillment of the request in accordance with the shipping dates causes the delivery carrier to consolidate the set of items for the delivery to the location associated with the recipient; and generating an updated set of performance metrics and updated historical order data, wherein the updated set of performance metrics and the updated historical order data are generated based on the fulfillment of the request in accordance with the shipping dates, and wherein the updated set of performance metrics and the updated historical order data are used by the trained ... algorithm to determine new shipping dates in response to new requests...., under the broadest reasonable interpretation, is managing human delivery carriers delivering to human recipients, therefore it is managing personal behavior or relationships or interactions between people. Additionally, managing schedules, consolidating shipments, fulfilling order shipment and delivery is fundamental economic practice and commercial interactions. Thus, the claims are directed to certain methods of organizing human activity. 

Accordingly, the claims are directed to a mental process and certain methods of organizing human activities, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.

Analyzing under Step 2A, Prong 2:
This judicial exception is not integrated into a practical application under the second prong of Step 2A. 
In particular, the claims recite the additional elements beyond the recited abstract idea identified under Step 2A, Prong 1, such as:

Claim 1, 8, 15: computer-implemented, machine learning, A system, comprising: one or more processors; and memory storing thereon instructions that, as a result of being executed by the one or more processors, cause the system, A non-transitory computer-readable storage medium having stored thereon instructions that, when executed by one or more processors, cause the one or more processors 
Claim 5, 12, 19: representational state transfer (REST) application programming interface (API)

, and pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Further, these additional elements generally link the abstract idea to a technical environment, namely the environment of a computer. 

Additionally, with respect to the elements, ...receiving, by a ..., a request to obtain..., obtaining, by the ..., a set of..., providing, by the ..., a set of delivery orders and the shipping dates..., generating an updated set of performance metrics and updated historical order data, these elements do not add a meaningful limitations to integrate the abstract idea into a practical application because they are extra-solution activity, pre and post solution activity - i.e. data gathering – receiving, by a ..., a request to obtain..., obtaining, by the ..., a set of..., data output – providing, by the ..., a set of delivery orders and the shipping dates..., generating an updated set of performance metrics and updated historical order data...


Analyzing under Step 2B:
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception under Step 2B. 
As noted above, the aforementioned additional elements beyond the recited abstract idea are not sufficient to amount to significantly more than the recited abstract idea because, as an order combination, the additional elements are no more than mere instructions to implement the idea using generic computer components (i.e. apply it). 

[0024]  REST API call, the shipping entity 104 may provide a set of credentials that may be used to authenticate the shipping entity 104. For example, in the REST API call, the shipping entity 104 may provide its username and corresponding password to the logistics optimization platform system 102. The logistics optimization platform system 102 may evaluate the provided credentials to determine whether the credentials are valid. If so, the logistics optimization platform system 102 may provide the shipping entity 104 with an access token that may be used by the shipping entity 104 to access the logistics optimization platform system 102 without providing its credentials for a period of time (e.g., until the access token expires). 
[0031] the logistics optimization platform system 102 utilizes a machine learning algorithm or model to identify the shipping dates for each of the fulfillment centers 108-1 - 108-N. As input, the machine learning algorithm or model may utilize the transit times identified by the logistics optimization platform system 102, the performance metrics supplied by the shipping entity 104, any historical order data for the recipient shipping address (e.g., past orders, previously selected dates and delivery options, etc.), and performance metrics corresponding to fulfillment of previous recipient requests of the recipient 110 (e.g., accuracy in delivering items associated with previous recipient requests within promised delivery dates, etc.). The output generated by the machine learning algorithm or model may include the shipping dates for the fulfillment centers 108-1 - 108-N. 
[0041] The shipping entity 208-2 may provide the recipient request and delivery orders for a particular recipient to a shipment orchestration system 204 of the logistics optimization platform system 202. The shipment orchestration system 204 is a SaaS based system that can be accessed by a shipping entity via authorized API service calls The shipment orchestration system 204 may be configured to identify one or more shipping dates for each fulfillment center of a shipping entity 208-2 based on a set of transit tables from a delivery carrier 206, and a defined set of rules that each shipping location needs; as well as any dates corresponding to pending deliveries scheduled for the recipient 210. 
Based on the recipient's selections via the GUI 606, the logistics optimization platform system 602 may revise or reinforce the recipient's preferences maintained in a recipient profile stored by the logistics optimization platform system 602. For example, the logistics optimization platform system 602 may utilize machine learning to identify the recipient's preferences based on prior recipient requests from the shipping entity 604 and from other shipping entities that utilize the logistics optimization platform system 602. As the recipient 608 submits an increasing number of recipient requests with the shipping entity 604 and other shipping entities that utilize the logistics optimization platform system 602, additional data points may be obtained that can be used to reinforce the training of the machine learning model utilized to identify recipient 608 trends and preferences.
[0089] Other system memory 920 may be available for use as well. The memory 920 can include multiple different types of memory with different performance characteristics. The processor 904 can include any general purpose processor and a hardware or software service, such as service 1 910, service 2 912, and service 3 914 stored in storage device 908, configured to control the processor 904 as well as a special-purpose processor where software instructions are incorporated into the actual processor design. The processor 904 may be a completely self-contained computing system, containing multiple cores or processors, a bus, memory controller, cache, etc. A multi- core processor may be symmetric or asymmetric. 
[0090] To enable user interaction with the computing system architecture 900, an input device 922 can represent any number of input mechanisms, such as a microphone for speech, a touch- sensitive screen for gesture or graphical input, keyboard, mouse, motion input, speech and so forth. An output device 924 can also be one or more of a number of output mechanisms known to those of skill in the art. In some instances, multimodal systems can enable a user to provide multiple types of input to communicate with the computing system architecture 900. The communications interface 926 can generally govern and manage the user input and system output.
[0093] The disclosed system can be performed using a computing system. An example computing system can include a processor (e.g., a central processing unit), memory, non-volatile memory, and an interface device. The memory may store data and/or and one or more code sets, software, scripts, etc. The components of the computer system can be coupled together via a bus or through some other known or convenient device. The processor may be configured to carry out all or part of methods described herein for example by executing code for example stored in memory. One or more of a user device or computer, a provider server or system, or a suspended database update system may include the components of the computing system or variations on such a system. 
[0094]This disclosure contemplates the computer system taking any suitable physical form, including, but not limited to a Point-of-Sale system ("POS"). As example and not by way of limitation, the computer system may be an embedded computer system, a system-on-chip (SOC), 25a single board computer system (SBC) (such as, for example, a computer-on-module (COM) or system-on-module (SOM)), a desktop computer system, a laptop or notebook computer system, an interactive kiosk, a mainframe, a mesh of computer systems, a mobile telephone, a personal digital assistant (PDA), a server, or a combination of two or more of these. Where appropriate, the computer system may include one or more computer systems; be unitary or distributed; span multiple locations; span multiple machines; and/or reside in a cloud, which may include one or more cloud components in one or more networks. Where appropriate, one or more computer systems may perform without substantial spatial or temporal limitation one or more steps of one or more methods described or illustrated herein. As an example and not by way of limitation, one or more computer systems may perform in real time or in batch mode one or more steps of one or more methods described or illustrated herein. One or more computer systems may perform at different times or at different locations one or more steps of one or more methods described or illustrated herein, where appropriate. 
[0095] The processor may be, for example, be a conventional microprocessor such as an Intel Pentium microprocessor or Motorola power PC microprocessor. One of skill in the relevant art will recognize that the terms "machine-readable (storage) medium" or "computer-readable (storage) medium" include any type of device that is accessible by the processor. 
[0103] The algorithms and displays presented herein are not inherently related to any particular computer or other apparatus. Various general purpose systems may be used with programs in accordance with the teachings herein, or it may prove convenient to construct more specialized apparatus to perform the methods of some examples. The required structure for a variety of these systems will appear from the description below. In addition, the techniques are not described with reference to any particular programming language, and various examples may thus be implemented using a variety of programming languages.
[0104]   In various implementations, the system operates as a standalone device or may be connected (e.g., networked) to other systems. In a networked deployment, the system may operate in the capacity of a server or a client system in a client-server network environment, or as a peer system in a peer-to-peer (or distributed) network environment.  
[0105] The system may be a server computer, a client computer, a personal computer (PC), a tablet PC, a laptop computer, a set-top box (STB), a personal digital assistant (PDA), a cellular telephone, an iPhone, a Blackberry, a processor, a telephone, a web appliance, a network router, switch or bridge, or any system capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that system
[0115] While processes or blocks are presented in a given order, alternative implementations may perform routines having steps, or employ systems having blocks, in a different order, and some processes or blocks may be deleted, moved, added, subdivided, substituted, combined, and/or modified to provide alternative or sub combinations. Each of these processes or blocks may be implemented in a variety of different ways. Also, while processes or blocks are at times shown as being performed in series, these processes or blocks may instead be performed in parallel, or may be performed at different times.
[0128] Specific details were given in the preceding description to provide a thorough understanding of various implementations of systems and components for a contextual connection system. It will be understood by one of ordinary skill in the art, however, that the implementations described above may be practiced without these specific details. For example, circuits, systems, networks, processes, and other components may be shown as components in block diagram form in order not to obscure the embodiments in unnecessary detail. In other instances, well-known circuits, processes, algorithms, structures, and techniques may be shown without unnecessary detail in order to avoid obscuring the embodiments.
[0129]  It is also noted that individual implementations may be described as a process which is depicted as a flowchart, a flow diagram, a data flow diagram, a structure diagram, or a block diagram. Although a flowchart may describe the operations as a sequential process, many of the operations can be performed in parallel or concurrently. In addition, the order of the operations may be re-arranged. A process is terminated when its operations are completed, but could have additional steps not included in a figure. A process may correspond to a method, a function, a procedure, a subroutine, a subprogram, etc. When a process corresponds to a function, its termination can correspond to a return of the function to the calling function or the main function. 
[0130] Client devices, network devices, and other devices can be computing systems that include one or more integrated circuits, input devices, output devices, data storage devices, and/or network interfaces, among other things. The integrated circuits can include, for example, one or more processors, volatile memory, and/or non-volatile memory, among other things. The input devices can include, for example, a keyboard, a mouse, a key pad, a touch interface, a microphone, a camera, and/or other types of input devices. The output devices can include, for example, a display screen, a speaker, a haptic feedback system, a printer, and/or other types of output devices. A data storage device, such as a hard drive or flash memory, can enable the computing device to temporarily or permanently store data. A network interface, such as a wireless or wired interface, can enable the computing device to communicate with a network. Examples of computing devices include desktop computers, laptop computers, server computers, hand-held computers, tablets, smart phones, personal digital assistants, digital home assistants, as well as machines and apparatuses in which a computing device has been incorporated. 
[0132] The various examples discussed above may further be implemented by hardware, software, firmware, middleware, microcode, hardware description languages, or any combination thereof. When implemented in software, firmware, middleware or microcode, the program code or code segments to perform the necessary tasks (e.g., a computer-program product) may be stored in a computer-readable or machine-readable storage medium (e.g., a medium for storing program code or code segments). A processor(s), implemented in an integrated circuit, may perform the necessary tasks. 
[0134] The various illustrative logical blocks, modules, circuits, and algorithm steps described in connection with the implementations disclosed herein may be implemented as electronic hardware, computer software, firmware, or combinations thereof. To clearly illustrate this interchangeability of hardware and software, various illustrative components, blocks, modules, circuits, and steps have been described above generally in terms of their functionality. Whether such functionality is implemented as hardware or software depends upon the particular application and design constraints imposed on the overall system.
[0135] The techniques described herein may also be implemented in electronic hardware, computer software, firmware, or any combination thereof. Such techniques may be implemented in any of a variety of devices such as general purposes computers, wireless communication device handsets, or integrated circuit devices having multiple uses including application in wireless communication device handsets and other devices. Any features described as modules or components may be implemented together in an integrated logic device or separately as discrete but interoperable logic devices. If implemented in software, the techniques may be realized at least in part by a computer-readable data storage medium comprising program code including instructions that, when executed, performs one or more of the methods described above. The computer-readable data storage medium may form part of a computer program product, which may include packaging materials. The computer-readable medium may comprise memory or data storage media, such as random access memory (RAM) such as synchronous dynamic random access memory (SDRAM), read-only memory (ROM), non-volatile random access memory (NVRAM), electrically erasable programmable read-only memory (EEPROM), FLASH memory, magnetic or optical data storage media, and the like. The techniques additionally, or alternatively, may be realized at least in part by a computer-readable communication medium that carries or communicates program code in the form of instructions or data structures and that can be accessed, read, and/or executed by a computer, such as propagated signals or waves. 
[0136] The program code may be executed by a processor, which may include one or more processors, such as one or more digital signal processors (DSPs), general purpose microprocessors, an application specific integrated circuits (ASICs), field programmable logic arrays (FPGAs), or other equivalent integrated or discrete logic circuitry. Such a processor may be configured to perform any of the techniques described in this disclosure. A general purpose processor may be a microprocessor; but in the alternative, the processor may be any conventional processor, controller, microcontroller, or state machine. A processor may also be implemented as a combination of computing devices, e.g., a combination of a DSP and a microprocessor, a plurality of microprocessors, one or more microprocessors in conjunction with a DSP core, or any other such configuration. Accordingly, the term "processor," as used herein may refer to any of the foregoing structure, any combination of the foregoing structure, or any other structure or apparatus suitable for implementation of the techniques described herein. In addition, in some aspects, the functionality described herein may be provided within dedicated software modules or hardware modules configured for implementing a suspended database update system.  

Furthermore, as an ordered combination, these elements amount to generic computer components receiving or transmitting data over a network, performing repetitive calculations, electronic record keeping, and storing and retrieving information in memory, which, as held by the courts, are well-understood, routine, and conventional. See MPEP 2106.05(d).

Moreover, the remaining elements of dependent claims do not transform the recited abstract idea into a patent eligible invention because these remaining elements merely recite further abstract limitations that provide nothing more than simply a narrowing of the abstract idea recited in the independent claims. 

Looking at these limitations as an ordered combination adds nothing additional that is sufficient to amount to significantly more than the recited abstract idea because they simply provide instructions to use a generic arrangement of generic computer components to “apply” the recited abstract idea, perform insignificant extra-solution activity, and generally link the abstract idea to a technical environment. Thus, the elements of the claims, considered both individually and as an ordered combination, are not sufficient to ensure that the claim as a whole amounts to significantly more than the abstract idea itself. Since there are no limitations in these claims that transform the exception into a patent eligible application such that these claims amount to significantly more than the exception itself, claims 1-2, 4-6, 8-9, 11-13, 15-16, 18-20 and 22-27 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.




Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8, 13, 15, 20, 23, 25, 27 is/are rejected under 35 U.S.C. 102 as being unpatentable by US Patent Publication to US20200097908A1 to Glasfurd, (hereinafter referred to as “Glasfurd”).

As per Claim 1, Glasfurd teaches: (Currently Amended) A computer-implemented method comprising: 
receiving, a request to obtain a set of items, to be delivered to a recipient, wherein the set of items are associated with a shipping entity, and wherein the request indicates a location associated with the recipient for delivery of the set of items; (in at least [0014] selecting a retail entity and ensuring that an order reaches a customer within a specified time window such that retail entities may enable a fulfillment network of stores to support same day or hourly deliveries with a higher degree of accuracy with respect to delivery time predictions. For example, when a customer places an order, system attempts to fulfill the order based on an availability of the ordered products. [0017] to directing vehicles 114 a . . . 114 n to product nodes 125 and delivery (destinations) locations 137 [0023] when a customer orders a product, system 100 (of FIG. 1) schedules the order for delivery based on an availability of the product.)
obtaining, a set of transit tables of a delivery carrier, wherein the set of transit tables specify transit times from a set of shipping locations to the location associated with the recipient; (in at least [0023] System 100 invokes an optimization process for providing an optimal solution to ensure that the product may be delivered on a same day as placing the order. Software application comprises retrieved data 302, 304, 308, and 310 (associated with node processing, carrier pickup schedules, traffic conditions, and weather) for input into logic 312 (i.e., for selecting nodes) for generating a ranked list of nodes 315. The ranked list of nodes 315 enables the process for directing a vehicle to delivery nodes and destinations and modifying predictive modeling software code for executing future deliveries. )
identifying a set of performance metrics associated with the set of shipping locations, wherein the set of performance metrics correspond to an accuracy of the set of shipping locations in delivering items associated with previous requests within promised delivery dates; (in at least [0024] every time a product is delivered, a message is transmitted to node rank/learning code 408. The message includes an actual time of delivery. An actual time of delivery that falls within a window of a promise date of the product is interpreted as positive reinforcement for training node rank/learning code 408. Likewise, an actual time that does not fall within the window of the promise date of the product is interpreted as a need to improve the prediction of the promise date. In this case, node rank/learning code 408 will train itself by analyzing alternate nodes to provide a better list of ranked nodes during a next iteration thereby allowing for a much more accurate promise date delivery.)
using a trained machine learning algorithm to determine shipping dates for the set of shipping locations, wherein the shipping dates correspond to a date in which the set of items are to arrive at the location associated with the recipient, and wherein the trained machine learning algorithm uses the transit times, the set of performance metrics, and historical order data for the location associated with the recipient as input to determine the shipping dates; (in at least [0019] system 100 is configured to train the delivery model with respect to picking, packing, and shipping performance of an associated node to cognitively infer a correct amount of time associated with processing the order. [0021] determines that: an order shipped from a node 1 may reach a customer in 1.5 hours and an order shipped from a node 2 order may reach the customer in 2 hours. Therefore, system 100 may be enabled to deliver the order to the customer in a timely manner based on the aforementioned information. For example, node 1 is initially selected for shipping the order to the customer but as more order are shipped from node 1, node 2 may become a more efficient selection for picking, packing, and shipping the order due to more product being available for shipping. Additionally, during peak hours more alternative routes may be available from node 2 such that order is shipped to the customer in a faster timeframe. Therefore, when a next order is selected for shipping, system 100 analyzes node 2 and determines that node 2 comprises a higher efficiency and is associated with a better traffic route time (than node 1) and therefore node 2 is selected for shipping. [0022] Generating the predictive modeling software code may be further based on constraints including: suppliers associated with the nodes, historical delivery times associated with the suppliers, a predicted processing time for each supplier, a cut off time for each supplier, a known traffic situation within a vicinity of each supplier, a predicted traffic situation within said vicinity of each supplier, predicted weather conditions for a specified delivery route to be traversed, known weather conditions for said specified delivery route to be traversed, a predicted level of retail supplier sales (at a physical retail location) for a given period of time, a predicted online demand for a product included within a portion of an order, etc. In step 208, nodes associated with inventory comprising the products for delivery are determined. In step 210, a ranked list describing the nodes is generated. Generating the ranked list is based on: a processing time for each node of the nodes, a cut off time for each node, a traffic situation within a vicinity of each node, and weather conditions associated with a route associated with each node. Additionally, ranking scores for each node may be generated and applied to the ranked list such that each ranking score represents a degree of confidence associated with a delivery time for delivery of each associated product. In step 212, the plurality of vehicles are directed (in accordance with the ranked list) to the nodes such that each vehicle retrieves an associated product for delivery. Subsequently, the plurality of vehicles are directed from the nodes towards a plurality of delivery locations for delivery of each associated product. In step 214, an actual time associated with each delivery is determined. In step 218, the predictive modeling software code is modified (based on results of step 214) resulting in generation of modified predictive modeling software code for refining the ranked list and executing future deliveries of additional products. In step 220, a graphical user interface (GUI) is generated based on a selection of at least one node for delivery of at least one product. The GUI is configured to present a portion of an order to be fulfilled by the at least one node and an estimated time of shipping for a portion of the order. The selection (of the at least one node) may be executed within a first portion of the GUI and results of the selection may be presented within a second portion of the GUI. A content of the first portion and the second portion may be modified based on identification of a customer or nodes such that information included within the content differs based on a type of user accessing the GUI. The selection initiates transmission of an electronic notification including instructional code for shipping the portion of the order to an address specified by a user.  [0023] FIG. 3 illustrates software 17 of FIG. 1 for implementing an autonomous delivery improvement process, in accordance with embodiments of the present invention. Software 17 enables a process such that when a customer orders a product, system 100 (of FIG. 1) schedules the order for delivery based on an availability of the product. System 100 invokes an optimization process for providing an optimal solution to ensure that the product may be delivered on a same day as placing the order. Software application comprises retrieved data 302, 304, 308, and 310 (associated with node processing, carrier pickup schedules, traffic conditions, and weather) for input into logic 312 (i.e., for selecting nodes) for generating a ranked list of nodes 315. The ranked list of nodes 315 enables the process for directing a vehicle to delivery nodes and destinations and modifying predictive modeling software code for executing future deliveries.)
providing, a set of delivery orders and the shipping dates to cause the set of shipping locations to fulfill the request in accordance with the shipping dates, wherein fulfillment of the request in accordance with the shipping dates causes the delivery carrier to consolidate the set of items for the delivery to the location associated with the recipient; and (in at least [0024] ranking service code returns a ranked list of nodes from where the product(s) may be shipped from. A generated ranking score for each node is associated with a factor associated with attributes such as, inter alia, processing time for each node, cut off time for each node, a traffic situation within a vicinity of the node, weather conditions for route to traverse), etc. Likewise, system 100 groups the list of orders and products by destination zones and directs carrier vehicles for delivery of the products to a desired destination.)
generating an updated set of performance metrics and updated historical order data, wherein the updated set of performance metrics and the updated historical order data are generated based on the fulfillment of the request in accordance with the shipping dates, and wherein the updated set of performance metrics and the updated historical order data are used by the trained machine learning algorithm to determine new shipping dates in response to new requests.  (in at least [0024]  The unstructured data may include, inter alia, store transaction log data, markdown data, fulfillment network data, carrier data, carrier pickup schedule, node data, demand, availability data, etc. Modeling service code 410 is configured to build a predictive model that minimizes a time for delivery. The model analyzes the unstructured data (and additional unstructured data including traffic and weather conditions associated with a route of travel) and generates a probabilistic set of features for minimizing a time for delivering a product from a node to its destination. Additionally, stockout and markdown costs are generated for each combination of product and node. The aforementioned costs are further analyzed with respect to a future ranking phase for ranking nodes and associating a score with each node. Subsequently (when an order comes in for fulfillment) system 100 determines which nodes have the inventory to fulfill the order and transmits the order and associated list of nodes to node ranking service code 404. In response, ranking service code returns a ranked list of nodes from where the product(s) may be shipped from. A generated ranking score for each node is associated with a factor associated with attributes such as, inter alia, processing time for each node, cut off time for each node, a traffic situation within a vicinity of the node, weather conditions for route to traverse), etc. Likewise, system 100 groups the list of orders and products by destination zones and directs carrier vehicles for delivery of the products to a desired destination. Additionally, node rank/learning code 408 enables cognitive learning techniques for refining different ranked lists offers and providing better ranking scores to each node. For example, every time a product is delivered, a message is transmitted to node rank/learning code 408. The message includes an actual time of delivery. An actual time of delivery that falls within a window of a promise date of the product is interpreted as positive reinforcement for training node rank/learning code 408. Likewise, an actual time that does not fall within the window of the promise date of the product is interpreted as a need to improve the prediction of the promise date. In this case, node rank/learning code 408 will train itself by analyzing alternate nodes to provide a better list of ranked nodes during a next iteration thereby allowing for a much more accurate promise date delivery.)



As per Claim 6, Glasfurd teaches: (Currently Amended) The computer-implemented method of claim 1, wherein:
the request further specifies a preferred date for the delivery; and (in at least [0014] ensuring that an order reaches a customer within a specified time window such that retail entities may enable a fulfillment network of stores to support same day or hourly deliveries with a higher degree of accuracy with respect to delivery time predictions. For example, when a customer places an order, system attempts to fulfill the order based on an availability of the ordered products.)
the method further comprises determining based on the transit times from the transit tables, whether the delivery can be completed on the preferred date. (in at least [0024] system 100 groups the list of orders and products by destination zones and directs carrier vehicles for delivery of the products to a desired destination. Additionally, node rank/learning code 408 enables cognitive learning techniques for refining different ranked lists offers and providing better ranking scores to each node. For example, every time a product is delivered, a message is transmitted to node rank/learning code 408. The message includes an actual time of delivery. An actual time of delivery that falls within a window of a promise date of the product is interpreted as positive reinforcement for training node rank/learning code 408. Likewise, an actual time that does not fall within the window of the promise date of the product is interpreted as a need to improve the prediction of the promise date. In this case, node rank/learning code 408 will train itself by analyzing alternate nodes to provide a better list of ranked nodes during a next iteration thereby allowing for a much more accurate promise date delivery.) 


As per Claim 23, Glasfurd teaches:  (New) The method of claim 1, further comprising: 
using the trained machine learning algorithm to identify a set of preferences associated with the recipient, wherein the trained machine learning algorithm uses prior requests that are associated with the recipient, the shipping entity, and one or more other shipping entities to output the set of preferences; (in at least [0019] system 100 is configured to train the delivery model with respect to picking, packing, and shipping performance of an associated node to cognitively infer a correct amount of time associated with processing the order. [0021] determines that: an order shipped from a node 1 may reach a customer in 1.5 hours and an order shipped from a node 2 order may reach the customer in 2 hours. Therefore, system 100 may be enabled to deliver the order to the customer in a timely manner based on the aforementioned information. For example, node 1 is initially selected for shipping the order to the customer but as more order are shipped from node 1, node 2 may become a more efficient selection for picking, packing, and shipping the order due to more product being available for shipping. Additionally, during peak hours more alternative routes may be available from node 2 such that order is shipped to the customer in a faster timeframe. Therefore, when a next order is selected for shipping, system 100 analyzes node 2 and determines that node 2 comprises a higher efficiency and is associated with a better traffic route time (than node 1) and therefore node 2 is selected for shipping. [0022] Generating the predictive modeling software code may be further based on constraints including: suppliers associated with the nodes, historical delivery times associated with the suppliers, a predicted processing time for each supplier, a cut off time for each supplier, a known traffic situation within a vicinity of each supplier, a predicted traffic situation within said vicinity of each supplier, predicted weather conditions for a specified delivery route to be traversed, known weather conditions for said specified delivery route to be traversed, a predicted level of retail supplier sales (at a physical retail location) for a given period of time, a predicted online demand for a product included within a portion of an order, etc. In step 208, nodes associated with inventory comprising the products for delivery are determined. In step 210, a ranked list describing the nodes is generated. Generating the ranked list is based on: a processing time for each node of the nodes, a cut off time for each node, a traffic situation within a vicinity of each node, and weather conditions associated with a route associated with each node. Additionally, ranking scores for each node may be generated and applied to the ranked list such that each ranking score represents a degree of confidence associated with a delivery time for delivery of each associated product. In step 212, the plurality of vehicles are directed (in accordance with the ranked list) to the nodes such that each vehicle retrieves an associated product for delivery. Subsequently, the plurality of vehicles are directed from the nodes towards a plurality of delivery locations for delivery of each associated product. In step 214, an actual time associated with each delivery is determined. In step 218, the predictive modeling software code is modified (based on results of step 214) resulting in generation of modified predictive modeling software code for refining the ranked list and executing future deliveries of additional products. In step 220, a graphical user interface (GUI) is generated based on a selection of at least one node for delivery of at least one product. The GUI is configured to present a portion of an order to be fulfilled by the at least one node and an estimated time of shipping for a portion of the order. The selection (of the at least one node) may be executed within a first portion of the GUI and results of the selection may be presented within a second portion of the GUI. A content of the first portion and the second portion may be modified based on identification of a customer or nodes such that information included within the content differs based on a type of user accessing the GUI. The selection initiates transmission of an electronic notification including instructional code for shipping the portion of the order to an address specified by a user.  [0023] FIG. 3 illustrates software 17 of FIG. 1 for implementing an autonomous delivery improvement process, in accordance with embodiments of the present invention. Software 17 enables a process such that when a customer orders a product, system 100 (of FIG. 1) schedules the order for delivery based on an availability of the product. System 100 invokes an optimization process for providing an optimal solution to ensure that the product may be delivered on a same day as placing the order. Software application comprises retrieved data 302, 304, 308, and 310 (associated with node processing, carrier pickup schedules, traffic conditions, and weather) for input into logic 312 (i.e., for selecting nodes) for generating a ranked list of nodes 315. The ranked list of nodes 315 enables the process for directing a vehicle to delivery nodes and destinations and modifying predictive modeling software code for executing future deliveries.)
generating one or more options for the delivery of the set of items, wherein the one or more options are generating according to the set of preferences, and wherein when an option of the set of options is selected, the request to obtain the set of items is generated; and (in at least [0016] The process is initiated when retail suppliers that have inventory to fulfill a portion of an order are identified. In response, a delivery model (and associated software code) minimizing a delivery time is generated. The delivery model is associated with the following constraints: historical delivery times associated with a given retail supplier, historical delivery times associated with a given retail supplier, a predicted processing time for each retail supplier, a cut off time for each retail supplier, a known traffic situation in a vicinity of a given retail supplier, a predicted traffic situation within a vicinity of a given retail supplier, predicted weather conditions for a given delivery route to be traversed, known weather conditions for a given delivery route to be traversed, a predicted level of retail supplier sales (at a physical retail location) for a given period of time, predicted online demand for a product included in the portion of the order, etc. In response to execution of the delivery model, a ranked list of retail suppliers is generated. The ranked list is associated with a time frame for shipping the order. Additionally, ranking scores (of the ranked list) are generated for each retail supplier. The ranking scores represent a degree of confidence associated with the order reaching a customer within the specified time. A retail supplier may be selected based on a placement of the retail supplier within the ranked list of retail suppliers. Additionally, a specialized GUI is generated based on the selection of the retail supplier. The specialized GUI is configured to present: the selection of the retail supplier, the portion of the order to be fulfilled by the retail supplier, and an estimated time of shipping for the portion of the order. [0022]  In step 220, a graphical user interface (GUI) is generated based on a selection of at least one node for delivery of at least one product. The GUI is configured to present a portion of an order to be fulfilled by the at least one node and an estimated time of shipping for a portion of the order. The selection (of the at least one node) may be executed within a first portion of the GUI and results of the selection may be presented within a second portion of the GUI. A content of the first portion and the second portion may be modified based on identification of a customer or nodes such that information included within the content differs based on a type of user accessing the GUI. The selection initiates transmission of an electronic notification including instructional code for shipping the portion of the order to an address specified by a user.)
updating the trained machine learning algorithm and the set of preferences based on the request.  (in at least [0016] The process is initiated when retail suppliers that have inventory to fulfill a portion of an order are identified. In response, a delivery model (and associated software code) minimizing a delivery time is generated. The delivery model is associated with the following constraints: historical delivery times associated with a given retail supplier, historical delivery times associated with a given retail supplier, a predicted processing time for each retail supplier, a cut off time for each retail supplier, a known traffic situation in a vicinity of a given retail supplier, a predicted traffic situation within a vicinity of a given retail supplier, predicted weather conditions for a given delivery route to be traversed, known weather conditions for a given delivery route to be traversed, a predicted level of retail supplier sales (at a physical retail location) for a given period of time, predicted online demand for a product included in the portion of the order, etc. In response to execution of the delivery model, a ranked list of retail suppliers is generated. The ranked list is associated with a time frame for shipping the order. Additionally, ranking scores (of the ranked list) are generated for each retail supplier. The ranking scores represent a degree of confidence associated with the order reaching a customer within the specified time. A retail supplier may be selected based on a placement of the retail supplier within the ranked list of retail suppliers. Additionally, a specialized GUI is generated based on the selection of the retail supplier. The specialized GUI is configured to present: the selection of the retail supplier, the portion of the order to be fulfilled by the retail supplier, and an estimated time of shipping for the portion of the order..)

As per Claim 8, 13, 25 and Claim 15, 20, 27, for A system (see at least Glasfurd [0027]) and a non-transitory computer-readable storage medium (see at least Glasfurd [0028]), respectively, substantially recite the subject matter of Claim 1, 6, 23 and are rejected based on the same reasoning and rationale.





Claim Rejections – 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2, 4, 9, 11, 16, 18, 22, 24, 26, are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20200097908A1 to Glasfurd, (hereinafter referred to as “Glasfurd”)  in view of US Patent Publication to US20080312991A1 to Bharadwaj et al. (hereinafter referred to as “Bharadwaj”)

As per Claim 2, Glasfurd teaches: (Currently Amended) The computer-implemented method of claim 1, further comprising: 
identifying a set of dates corresponding to one or more pending deliveries to be performed by the delivery carrier to the location associated with the recipient; (in at least [0016] to fulfill a portion of an order are identified. In response, a delivery model (and associated software code) minimizing a delivery time is generated. The delivery model is associated with the following constraints: historical delivery times associated with a given retail supplier, historical delivery times associated with a given retail supplier, a predicted processing time for each retail supplier, a cut off time for each retail supplier [0022] The GUI is configured to present a portion of an order to be fulfilled by the at least one node and an estimated time of shipping for a portion of the order. The selection (of the at least one node) may be executed within a first portion of the GUI and results of the selection may be presented within a second portion of the GUI. A content of the first portion and the second portion may be modified based on identification of a customer or nodes such that information included within the content differs based on a type of user accessing the GUI. The selection initiates transmission of an electronic notification including instructional code for shipping the portion of the order to an address specified by a user.)
... consolidated with the one or more pending deliveries based on the set of dates and delivery date preferences defined in the request; and (in at least [0024] system 100 groups the list of orders and products by destination zones and directs carrier vehicles for delivery of the products to a desired destination. )
....  


identifying a set of dates corresponding to one or more pending deliveries to be performed by the delivery carrier to the location associated with the recipient; (in at least [0071] A requested date can be a date that is requested by a buyer or other party in the supply chain and can be a target ship date (e.g., a delivery date or a ship date). A requested date of a purchase order record can be a date (e.g., a target ship date) requested by a buyer for a shipment eventually associated with the purchase order record. A requested date can be an original date which can be a date that is requested by a buyer in an original (e.g., unmodified) purchase order record. A current date can be an original date or a current date can be an updated date (e.g., modified) date such as a date that is different from an original date. [0072] Compatible purchase order records are purchase order records that can be consolidated. Compatible purchase order records can be associated with shipments that can be consolidated or shipped together in fewer shipments. [0073]  Purchase order records that have been identified through processing of purchase order records according to temporal process parameters can be identified as temporally compatible purchase order records. [0074] Compatible purchase order records can have different target ship dates, different locations, different suppliers, different buyers, different types of products)
determining whether the request can be consolidated with the one or more pending deliveries based on the set of dates and delivery date preferences defined in the request; and (in at least [0076] If a first purchase order record is associated with a first ship date and a second purchase order record is associated with a second ship date one day after the first date, the first and second purchase order records can be identified as compatible purchase order records when processed according to a temporal process parameter designating a timeframe of plus or minus one day, for example. Because the first and second purchase order records are associated with ship dates within the timeframe, the first and second purchase order records can be consolidated. For example, shipments eventually associated with the first and second purchase order records can be consolidated by modifying the first or second purchase order record to have the same date as the other. )
updating the shipping dates based on the delivery date preferences and the set of dates corresponding to the one or more pending deliveries.  (in at least [0076] shipments eventually associated with the first and second purchase order records can be consolidated by modifying the first or second purchase order record to have the same date as the other.)

At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Glasfurd by, …Purchase orders can be identified for consolidation using spatial and temporal proximity parameters. Purchase orders can be modified by changing a ship date or a delivery date and the changing can be based on a buyer input. Shipments can be consolidated based on the purchase order modifications and less than truckload shipments can be reduced. Consolidated shipments can be associated with different requested delivery dates, different suppliers, and/or different buyers. Buyer-side consolidation of compatible purchase orders can occur before purchase orders are processed by a transportation management system.... One or more of the received purchase order records can be identified as compatible purchase order records. The identifying can comprise determining that at least one of the compatible purchase order records has a target ship date and one or more others of the compatible purchase order records has a different target ship date. Authorization from a buyer agent to modify the at least one of the compatible purchase order records can be received. Responsive to identification of the compatible purchase order records and the authorization from the buyer agent, the at least one of the compatible purchase order records can be modified... suggesting alternate delivery dates for a purchase order; presenting suggested dates to buyers through an internal work flow; providing a buyer with a choice to accept, reject, or exclude the suggested dates; modifying a purchase order based on buyer input; and fine tuning purchase order modifications based on a vendor confirmation of the modified purchase order, delivery dates, or both...A requested date can be a date that is requested by a buyer or other party in the supply chain and can be a target ship date (e.g., a delivery date or a ship date). A requested date of a purchase order record can be a date (e.g., a target ship date) requested by a buyer for a shipment eventually associated with the purchase order record. A requested date can be an original date which can be a date that is requested by a buyer in an original (e.g., unmodified) purchase order record. A current date can be an original date or a current date can be an updated date (e.g., modified) date such as a date that is different from an original date...Compatible purchase order records are purchase order records that can be consolidated. Compatible purchase order records can be associated with shipments that can be consolidated or shipped together in fewer shipments...Purchase order records that have been identified through processing of purchase order records according to temporal process parameters can be identified as temporally compatible purchase order records...Compatible purchase order records can have different target ship dates, different locations, different suppliers, different buyers, different types of products...If a first purchase order record is associated with a first ship date and a second purchase order record is associated with a second ship date one day after the first date, the first and second purchase order records can be identified as compatible purchase order records when processed according to a temporal process parameter designating a timeframe of plus or minus one day, for example. Because the first and second purchase order records are associated with ship dates within the timeframe, the first and second purchase order records can be consolidated. For example, shipments eventually associated with the first and second purchase order records can be consolidated by modifying the first or second purchase order record to have the same date as the other, as taught by Bharadwaj, with a reasonable expectation of success of arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Glasfurd with the motivation of,  ...facilitate consolidation of purchase orders at a planning stage in the supply chain process... support consolidation of purchase orders from different buyers, from different buyer agents, for different categories of products, for different vendors, having different requested delivery dates... to reduce transportation costs, for example, by reducing the occurrence of less than truckload shipments...improving supply chain efficiency, transportation costs can also be reduced. For example, the technologies can anticipate opportunities for shipment consolidation during the planning stage of the supply chain (e.g., before purchase orders are submitted to a transportation management system or to a supplier) and therefore reduce the number of separate shipments generated by a transportation management system...reduce a frequency of LTL shipments, reduce inbound transportation costs, reduce handling, provide better on-time delivery, reduce store inventory carrying costs, improve service levels to stores, shorten transit times, reduce the number of damage claims resulting from loss-in-transit, reduce misroutings, reduce labor costs for receiving warehouses, improve receiving efficiency, improve asset utilization, potentially reduce fleet size, and reduce security challenges....controlling inbound shipments such as by adopting a ‘collect’ model, more consolidation opportunities may be identified and accepted using pre-processing and cost savings can be increased. When inbound transportation is controlled by the retailer, retailers generally have more control over transportation costs..., as recited in Bharadwaj.


As per Claim 4, Glasfurd teaches:  (Currently Amended) The computer-implemented method of claim 1, further comprising: 
identifying one or more pending deliveries to be performed by the delivery carrier at ... locations associated with the recipient; (in at least [0022] In step 212, the plurality of vehicles are directed (in accordance with the ranked list) to the nodes such that each vehicle retrieves an associated product for delivery. Subsequently, the plurality of vehicles are directed from the nodes towards a plurality of delivery locations for delivery of each associated product...In step 220, a graphical user interface (GUI) is generated based on a selection of at least one node for delivery of at least one product. The GUI is configured to present a portion of an order to be fulfilled by the at least one node and an estimated time of shipping for a portion of the order. The selection (of the at least one node) may be executed within a first portion of the GUI and results of the selection may be presented within a second portion of the GUI. A content of the first portion and the second portion may be modified based on identification of a customer or nodes such that information included within the content differs based on a type of user accessing the GUI. The selection initiates transmission of an electronic notification including instructional code for shipping the portion of the order to an address specified by a user.)
...
providing one or more delivery options for delivery of the set of items to the ... locations within the set of dates. (in at least [0022] The GUI is configured to present a portion of an order to be fulfilled by the at least one node and an estimated time of shipping for a portion of the order. The selection (of the at least one node) may be executed within a first portion of the GUI and results of the selection may be presented within a second portion of the GUI. A content of the first portion and the second portion may be modified based on identification of a customer or nodes such that information included within the content differs based on a type of user accessing the GUI. The selection initiates transmission of an electronic notification including instructional code for shipping the portion of the order to an address specified by a user)

Although implied, Glasfurd does not explicitly teaches the following features which are taught by Bharadwaj, 
identifying one or more pending deliveries to be performed by the delivery carrier at other locations associated with the recipient; (in at least [0062] purchase order record can have time-based information, spatial information, a purchase order record number or other identifier, a billing address, a buyer identity or identification number, a supplier identity or identification number, a cost or amount due, identification information of ordered goods (e.g., quantity of product, product identifier, or the like), other terms or conditions of the sale [0098] FIG. 5 is a sample graphical user interface 510 for requesting input (e.g., feedback regarding a suggested modification) from a user. In general, the graphical user interface 510 displays purchase order records associated with respective suggested modifications such as suggested delivery dates and provides the user with a choice)
identifying a set of dates corresponding to the one or more pending deliveries; and (in at least [0099] The sample graphical user interface 510 can display purchase order records and information associated with the purchase order records such as a purchase order record number, a vendor code, product information, current delivery date, original delivery date, suggested delivery date, and the like. The user can indicate using the graphical user interface 510 whether to accept a suggested modification such as by clicking a button or entering information.)
providing one or more delivery options for delivery of the set of items to the other locations within the set of dates.  (in at least [0100] The graphical user interface 510 can include “edit” hyperlinks associated with purchase order records. For example, by clicking on the hyperlinks, a user can view or edit the respective purchase order record. Each purchase order record displayed on the graphical user interface 510 can be associated with one or more buttons such as radial buttons that can be activated by a user to indicate a choice. The graphical user interface 510 can include user interactive buttons such as “accept all,” “reject all,” “exclude all,” “submit,” and “reset” buttons. The graphical user interface 510 can be per-purchase order record selectable such that a purchase order record can be edited or marked independently of others.)

The reason and rationale to combine Glasfurd and Bharadwaj is the same as recited above.


As per Claim 22, Although implied, Glasfurd does not explicitly teaches the following features which are taught by Bharadwaj, (New) The method of claim 1, further comprising: 
obtaining a set of delivery dates associated with one or more shipping entities, wherein the one or more shipping entities are different than the shipping entity, and wherein the set of delivery dates correspond to other items for delivery to the location associated with the recipient; and (in at least [0071] A requested date can be a date that is requested by a buyer or other party in the supply chain and can be a target ship date (e.g., a delivery date or a ship date). A requested date of a purchase order record can be a date (e.g., a target ship date) requested by a buyer for a shipment eventually associated with the purchase order record. A requested date can be an original date which can be a date that is requested by a buyer in an original (e.g., unmodified) purchase order record. A current date can be an original date or a current date can be an updated date (e.g., modified) date such as a date that is different from an original date. [0072] Compatible purchase order records are purchase order records that can be consolidated. Compatible purchase order records can be associated with shipments that can be consolidated or shipped together in fewer shipments. [0073]  Purchase order records that have been identified through processing of purchase order records according to temporal process parameters can be identified as temporally compatible purchase order records. [0074] Compatible purchase order records can have different target ship dates, different locations, different suppliers, different buyers, different types of products)
updating the shipping dates based on the set of delivery dates associated with the other shipping dates.  (in at least [0076] shipments eventually associated with the first and second purchase order records can be consolidated by modifying the first or second purchase order record to have the same date as the other.)

The reason and rationale to combine Glasfurd and Bharadwaj is the same as recited above.

As per Claim 9, 11, 24 and Claim 16, 18, 26, for A system (see at least Glasfurd [0027]) and a non-transitory computer-readable storage medium (see at least Glasfurd [0028]), respectively, substantially recite the subject matter of Claim 2, 4, 22 and are rejected based on the same reasoning and rationale.



Claims 5, 12, 19 are rejected under 35 U.S.C. 103 as being unpatentable by US Patent Publication to US20200097908A1 to Glasfurd, (hereinafter referred to as “Glasfurd”)  in view of US Patent Publication to US20170255903A1 to Chowdhry et al. (hereinafter referred to as “Chowdhry”)

As per Claim 5, Glasfurd teaches: (Currently Amended) The computer-implemented method of claim 1, 
wherein the request is obtained from a ....  (in at least [0048] Software as a Service (SaaS): the capability provided to the consumer is to use the provider's applications running on a cloud infrastructure. The applications are accessible from various client devices through a thin client interface such as a web browser (e.g., web-based e-mail). The consumer does not manage or control the underlying cloud infrastructure including network, servers, operating systems, storage, or even individual application capabilities, with the possible exception of limited user-specific application configuration settings. [0049] Platform as a Service (PaaS): the capability provided to the consumer is to deploy onto the cloud infrastructure consumer-created or acquired applications created using programming languages and tools supported by the provider. The consumer does not manage or control the underlying cloud infrastructure including networks, servers, operating systems, or storage, but has control over the deployed applications and possibly application hosting environment configurations.)

Although implied, Glasfurd does not explicitly teaches the following features which are taught by Chowdhry, 
wherein the request is obtained from a representational state transfer (REST) application programming interface (API) call.  (in at least [0044] The commitment engine 102 may use machine learning to determine an amount of lead time to use for each type of adder, based on the type of order (e.g., BTS product or BTO product), the region(s) associated with an order (e.g., the regions in the shipping route associated with each product in an order). For example, the commitment engine 102 may use machine learning to determine that even though the Thanksgiving holiday in the United States is a single day, companies (including shipping companies) shut down for the Thursday and Friday (e.g., the Friday immediately after Thanksgiving), resulting in Thanksgiving adding at least two additional days to the lead time. [0054] The lead time calculator 120 may include an adder management module 422. The adder management module 422 may enable a user to add to an order one or more adders for planned and unplanned events (e.g., worker strike or slowdown, weather condition such as snowstorm, tsunami, etc.). The adder management module 422 may use machine learning to determine when to automatically add one or more adders 424 to an order. The adders may, for example, include a customization adder 424(1), a bulky item adder 424(2), an event (e.g., planned and unplanned event) adder 424(3), and an order quantity adder 424(4). The customization adder 424(1) may be added to increase lead time when an order includes customization, e.g., a BTO or BTS product may be shipped to an intermediate location for customization before being shipped to the customer for delivery. [0061] The manufacturing lead time 404 may include a time to manufacture (a BTS or BTO product) 602 at a manufacturing facility and the time to shuttle 409 the manufactured product from the manufacturing facility to a fulfillment center (e.g., one of the warehouses 202 or 208 of FIG. 2). The time to manufacture 602 may be included when determining the ESD 304. The time to shuttle 409 the manufactured product from the manufacturing facility to the fulfillment center may be included when determining the EDD 306.)


At the time the invention was filed, it would have been obvious for one of ordinary skill in the art to have modified the teachings of Glasfurd by, …determine, substantially in real time, an estimated ship date or an estimated delivery date associated with a product are described. A commitment engine may receive, from a computing device, data associated with a product that comprises a built-to-order product. The commitment engine may determine whether the product is eligible for one of direct shipment, international parcel direct, or hard merge shipment. The commitment engine may determine a shipping method for the product, determine the estimated ship date, the estimated delivery date or both, and send a message to the computing device information identifying at least one of the estimated ship date or the estimated delivery date...The commitment engine 102 may use machine learning to determine an amount of lead time to use for each type of adder, based on the type of order (e.g., BTS product or BTO product), the region(s) associated with an order (e.g., the regions in the shipping route associated with each product in an order). For example, the commitment engine 102 may use machine learning to determine that even though the Thanksgiving holiday in the United States is a single day, companies (including shipping companies) shut down for the Thursday and Friday (e.g., the Friday immediately after Thanksgiving), resulting in Thanksgiving adding at least two additional days to the lead time...The lead time calculator 120 may include an adder management module 422. The adder management module 422 may enable a user to add to an order one or more adders for planned and unplanned events (e.g., worker strike or slowdown, weather condition such as snowstorm, tsunami, etc.). The adder management module 422 may use machine learning to determine when to automatically add one or more adders 424 to an order. The adders may, for example, include a customization adder 424(1), a bulky item adder 424(2), an event (e.g., planned and unplanned event) adder 424(3), and an order quantity adder 424(4). The customization adder 424(1) may be added to increase lead time when an order includes customization, e.g., a BTO or BTS product may be shipped to an intermediate location for customization before being shipped to the customer for delivery...The manufacturing lead time 404 may include a time to manufacture (a BTS or BTO product) 602 at a manufacturing facility and the time to shuttle 409 the manufactured product from the manufacturing facility to a fulfillment center (e.g., one of the warehouses 202 or 208 of FIG. 2). The time to manufacture 602 may be included when determining the ESD 304. The time to shuttle 409 the manufactured product from the manufacturing facility to the fulfillment center may be included when determining the EDD 306...to determine estimated delivery dates according to some examples. The sales channels 110 and the order management module 108 may interact with the commitment engine 102 using an interface, such as a representational state transfer (REST)ful application programming interface (API) 302. For example, the sales channels 110 and the order management module 108 may use the RESTful API 302 to determine information associated with an order, such as an estimated ship date (ESD) 304 of an order, an estimated delivery date (EDD) of an order, or both, from the commitment engine 102...The commitment engine 102 may interact with the lead time manager 118 using an interface, such as a RESTful API 308. For example, the commitment engine 102 may use the RESTful API 308 to determine or update order information stored in a lead time database 312, such as, for example, information associated with orders 314(1) to 314(T) (T>0). To illustrate, the commitment engine 102 may use the RESTful API 308 to determine or update (i) an inventory status 316 of BTS products (or BTO components associated with products) in the order 314(1), (ii) one or more lead times 318 of BTS products (or BTO components associated with products) in the order 314(1), (iii) a stock countdown 320 for BTS products scheduled to be discontinued that are included in the order 314(1), other order-related information associated with the order 314(1)..., as taught by Chowdhry, with a reasonable expectation of success if arriving at the claimed invention. One of ordinary skill in the art would have been motivated to make this modification to the teachings of Glasfurd with the motivation of, …providing accurate commitments to customers without involving human oversight...automatically decrease (e.g., countdown) the delay on a daily basis until the item is stocked in inventory (e.g., available to ship to the customer)...automatically adjust lead-times for products manufactured on demand (e.g., BTO)...take into account direct shipment to customer or shipment from a stocking location (e.g., regional warehouse). When a customer is configuring a product using an online shopping interface, the system may automatically determine in approximately real-time (e.g., based on the components the customer is selecting to configure the product) whether the product is available for direct shipment to the customer or whether to route the order to a stocking location....real-time determinations provide the customer with an excellent purchase experience by determining how to provide the customer with the shortest available delivery time and accurate delivery expectations....enable automatic adjustments for events to be made to lead-times provided to consumers or sales representatives that are making purchases....use machine learning to identify those components that typical (e.g., a high percentage of the time) cause delays, learn what the typical delay time comprises, and automatically count down based on the delay time...may perform real-time selection of a source (e.g., stocking location) based on the destination. For example, during the buying process the system may automatically select a closest (e.g., in terms of distance) stocking location based on a customer's postal code (e.g., zip code). If the product is not in stock at the closest location, the system may automatically switch from the closest location to a next closest location to enable the sales systems (e.g., including orders received via the interne, via a call center, etc.) to continue taking orders while providing accurate shipping dates and accurate delivery expectations....to enable the estimated shipping dates and estimated delivery dates to take into account the delay caused to customize...Such real-time determinations provide the customer with an excellent purchase experience by determining how to provide the customer with the shortest available delivery time and accurate delivery expectations..., as recited in Chowdhry.

As per Claim 12 and Claim 19, for A system (see at least Glasfurd [0027]) and a non-transitory computer-readable storage medium (see at least Glasfurd [0028]), respectively, substantially recite the subject matter of Claim 5 and are rejected based on the same reasoning and rationale.

Conclusion
Relevant prior art not relied upon:
 Seaver, US20200349511A1, Systems and methods for delivering items within a local area of commerce utilizing resources from a distribution network. A distribution network within the area of commerce can be utilized to provide transportation of items and logistic support utilizing a variety of resources within the area of commerce. A server can provide to merchants requesting item delivery locations for item drops and pick-ups, and can assign delivery resources to meet existing and future service class requirements.

Wier, US10579955B1, Systems and methods for performing various shipping related functionality are presented. The methods can automatically predict shipping attributes based on historical shipping data, and automatically purchase postage for a current shipment from a shared postage account while preventing the postage account shared among multiple users from having insufficient funds. Furthermore, predictions of shipping attributes for shipments may not be presented to a user, until the certainty of the predictions reaches or surpasses a confidence level or a threshold, where the confidence level or the threshold can be determined and changed by a user. Even when the certainty of the predictions reaches or surpasses a confidence level, and the predictions are presented to the user, the user can accept, reject, or change the predicted attributes.

Minh, US10891583B1, Disclosed embodiments are generally directed to computerized system for delivery wave scheduling. The methods may comprise at least: receiving, from a remote system, order information comprising a plurality of products and associated identifiers; determining fulfillment centers and delivery waves, from a plurality of delivery waves, for each product in the plurality of products, based on the associated identifier and the remote system; storing the determined delivery waves in association with the products in a database; determining that at least one delivery wave is associated with an earlier time period than a later delivery wave, and responsive thereto: modifying the database so that the products originally associated with the earlier delivery waves are associated with the later delivery wave; and forwarding computer instructions to at least one mobile device to generate a graphical user interface displaying the products and information associated with the second delivery wave.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO HAN MAX LEE whose telephone number is (571)272-3821.  The examiner can normally be reached on Mon-Thurs 8:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on (571) 272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 




/PO HAN MAX LEE/Examiner, Art Unit 3623         

/CHARLES GUILIANO/Primary Examiner, Art Unit 3623